UNPUBLISHED

                      UNITED STATES COURT OF APPEALS
                          FOR THE FOURTH CIRCUIT


                               No. 01-2256



NEWPORT NEWS       SHIPBUILDING   AND   DRY   DOCK
COMPANY,

                                                             Petitioner,

             and


HELEN R. BYRD, Widow of James C. Byrd,

                                                               Claimant,

             versus

DIRECTOR, OFFICE OF WORKERS’ COMPENSATION
PROGRAMS, UNITED STATES DEPARTMENT OF LABOR,

                                                             Respondent.


On Petition for Review of an Order of the Benefits Review Board.
(01-199)


Submitted:    December 17, 2003           Decided:     February 10, 2004


Before TRAXLER and KING, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Jonathan H. Walker, MASON, MASON, WALKER & HEDRICK, P.C., Newport
News, Virginia, for Petitioner. Howard M. Radzely, Acting Solicitor
of Labor, Donald S. Shire, Associate Solicitor, Mark S. Flynn,
Acting Counsel for Longshore, Washington, D.C., for Respondent.
Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




                             - 2 -
PER CURIAM:

           Newport News Shipbuilding and Dry Dock Company seeks

review of the Benefits Review Board’s decision and order affirming

the administrative law judge’s denial of relief from liability for

death benefit payments pursuant to 33 U.S.C. § 908(f) (2000).          Our

review of the record discloses that the Board’s decision is based

upon   substantial   evidence   and   is   without   reversible    error.

Accordingly, we affirm on the reasoning of the Board.       See Newport

News Shipbuilding & Dry Dock Co. v. Dir. Office of Workers’ Comp.

Programs, No. 01-199 (BRB Sept. 26, 2001).      We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.



                                                                  AFFIRMED




                                 - 3 -